37 So. 3d 391 (2010)
Delia WARR, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-4610.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
*392 Delia Warr, Quincy, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case number 2009-1341-CF, in the Circuit Court in and for Marion County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
SAWAYA, TORPY and EVANDER, JJ., concur.